DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  a first measuring instrument to generate a first interrogating probe signal to launch into the optical sensing fiber and to acquire first measurement data from backscattered light generated by the distributed optical sensing fiber in response to the first interrogating probe signal” and “a second measuring instrument to generate a second interrogating probe signal to launch into the optical sensing fiber and to acquire second measurement data from backscattered light generated by the distributed optical sensing fiber in response to the second interrogating probe signal” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 depends on itself.  For examination, it is assumed claim 10 depends on claim 9, as antecedent basis for “the discrete sensors” appears in claim 9
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 11-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Chen et al. (US 2013/0070235), hereinafter “Chen”.
Regarding claim 1, Chen discloses a distributed measurement system (abstract, Figs. 2, 5, 6, 9), comprising:
a distributed optical sensing fiber deployed along a desired measurement path (Fig. 6, ref 202, paragraph [0024]);
a first measuring instrument (refs 214, 286, 290) to generate a first interrogating probe signal to launch into the optical sensing fiber and to acquire first measurement data from backscattered light generated by the distributed optical sensing fiber in response to the first interrogating probe signal (paragraph [0039]);
a second measuring instrument (refs 214, 292, 296) to generate a second interrogating probe signal to launch into the optical sensing fiber and to acquire second measurement data from backscattered light generated by the distributed optical sensing fiber in response to the second interrogating probe signal (paragraph [0039]); and

wherein the adapter is configured to combine the first and second interrogating probe signals for simultaneous launch into the first end of the sensing fiber, separate the backscattered light generated in response to the combined interrogating probes, and provide a first separated portion of the backscattered light to the first measuring instrument and a second separate portion of the backscattered light to the second measuring instrument (paragraph [0039]).
Regarding claim 2, Chen discloses wherein the first measuring instrument is a distributed temperature sensing instrument to measure temperature along the desired measurement path (paragraph [0040]).
Regarding claim 3, Chen discloses wherein the second measuring instrument is a distributed vibration sensing instrument to measure vibration or strain along the desired measurement path (paragraph [0040]).
Regarding claim 4, Chen discloses wherein the adapter includes a wavelength division multiplexer to separate the backscattered light into the first and second separated portions (paragraphs [0038]-[0041]).
Regarding claim 5
Regarding claim 11, Chen discloses wherein the desired measurement path is along a wellbore penetrating a hydrocarbon reservoir (paragraph [0040]).
Regarding claim 12, Chen discloses a method for making simultaneous distributed measurements along an optical sensing fiber deployed along a desired measurement path, (abstract, Figs 5, ) comprising:
deploying a distributed optical sensing fiber (ref 202) along a desired measurement path (paragraph [0044]); and
acquiring a distributed measurement of a first parameter of interest from the distributed optical sensing fiber (ref 202) simultaneously with acquiring a distributed measurement of a second parameter of interest from the distributed optical sensing fiber (ref 202), wherein the first parameter of interest is different than the second parameter of interest (paragraph [0038], temperature and pressure measurements “two channels can perform the measurements simultaneously”).
Regarding claim 13, Chen discloses wherein the first parameter of interest is temperature and the second parameter of interest is vibration or strain (paragraph [0040]).
Regarding claim 14, Chen discloses further comprising:
generating a first interrogating probe signal for launching into the optical sensing fiber (paragraphs [0038]-[0039]);
generating a second interrogating probe signal for launching into the optical sensing fiber (paragraphs [0038]-[0039]);
combining the first and second interrogating probe signals (paragraphs [0038]-[0039]); and

Regarding claim 15, Chen discloses further comprising:
separating backscattered light generated in response to the combined first and second interrogating probe signals into a first separated portion and a second separated portion (paragraphs [0038]-[0039]);
acquiring first distributed measurement data corresponding to the first parameter of interest from the first separated portion (paragraphs [0038]-[0039]); and
acquiring second distributed measurement data corresponding to the second parameter of interest from the second separated portion (paragraphs [0038]-[0039]).
Regarding claim 16, Chen discloses wherein separating the backscattered light comprises wavelength filtering the backscattered light (paragraphs [0038]-[0039]).
Regarding claim 18, Chen discloses a distributed measurement system for use in a wellbore penetrating a hydrocarbon reservoir (abstract, Figs. 2, 5, 6, 9), comprising:
a distributed optical sensing fiber deployed in the wellbore (ref 206, Fig. 9);
an adapter (Fig. 6, ref 299) to combine two or more interrogating probe signals to launch simultaneously into the optical sensing fiber and to separate backscattered light generated by the distributed optical sensing fiber in response to the combined two or more interrogating probe signals into a first backscatter portion and a second backscatter portion (ref 202, paragraph [0039]); and

wherein the first measurement data corresponds to a first parameter of interest incident along the length of the distributed optical sensing fiber in the wellbore and the second measurement data corresponds to a second parameter of interest incident along the length of the distributed optical sensing fiber in the wellbore that is different from the first parameter of interest (paragraph [0038]).
Regarding claim 19, Chen discloses wherein the first parameter of interest is temperature, and the data acquisition system includes a distributed temperature measuring instrument (paragraph [0040]).
Regarding claim 20, Chen discloses wherein the second parameter of interest is vibration or strain, and the data acquisition system includes a distributed vibration measuring instrument (paragraph [0040]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 1 above, and further in view of Lagace et al. (US 2014/0339411), hereinafter “Lagace”.
Regarding claim 6, Chen is silent regarding wherein the distributed optical sensing fiber is a multi-mode fiber, and wherein one of the first and second measuring instruments is coupled to the adapter via a single-mode fiber.
However, Lagace teaches a fiber sensor (abstract) including wherein the distributed optical sensing fiber is a multi-mode fiber, and wherein one of the first and second measuring instruments is coupled to the adapter via a single-mode fiber (paragraphs [0057]-[0058]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Chen with the teaching of Lagace . 
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 1 above, and further in view of Yamate et al. (US 2003/0234921), hereinafter “Yamate”.
Regarding claim 7, Chen is silent regarding wherein a second end of the distributed optical sensing fiber is coupled to the first measuring instrument, and wherein the first measuring instrument obtains measurement data from backscattered light received from the second end of the distributed optical sensing fiber.
However, Yamate teaches a fiber sensor (abstract) including wherein a second end of the distributed optical sensing fiber is coupled to the first measuring instrument, and wherein the first measuring instrument obtains measurement data from backscattered light received from the second end of the distributed optical sensing fiber (paragraphs [0036], [0064]-[0072], [0077]-[0078]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Chen with the teaching of Yamate by including wherein a second end of the distributed optical sensing fiber is coupled to the first measuring instrument, and wherein the first measuring instrument obtains measurement data 
Regarding claim 8, Chen is silent regarding wherein the first measuring instrument uses the measurement data obtained from the second end of the distributed optical sensing fiber to correct measurement data obtained from the first separated portion received from the adapter.
However, Yamate teaches a fiber sensor (abstract) including wherein the first measuring instrument uses the measurement data obtained from the second end of the distributed optical sensing fiber to correct measurement data obtained from the first separated portion received from the adapter (paragraphs [0036], [0064]-[0072], [0077]-[0078]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Chen with the teaching of Yamate by including wherein the first measuring instrument uses the measurement data obtained from the second end of the distributed optical sensing fiber to correct measurement data obtained from the first separated portion received from the adapter in order to correct measurement data by using data from both ends of the fiber 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 1 above, and further in view of Brady et al. (US 2011/0320147), hereinafter “Brady”.
Regarding claim 9, Chen is silent regarding wherein the distributed optical sensing fiber includes a plurality of discrete sensors disposed along its length, and wherein the first measuring instrument acquires measurement data from the discrete sensors and the second 
However, Brady teaches a fiber sensor (abstract) including wherein the distributed optical sensing fiber includes a plurality of discrete sensors disposed along its length, and wherein the first measuring instrument acquires measurement data from the discrete sensors and the second measuring instrument acquires measurement data continuously along the length of the distributed optical sensing fiber (Fig. 4, paragraph [0039]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Chen with the teaching of Brady by including wherein the distributed optical sensing fiber includes a plurality of discrete sensors disposed along its length, and wherein the first measuring instrument acquires measurement data from the discrete sensors and the second measuring instrument acquires measurement data continuously along the length of the distributed optical sensing fiber in order to  continuously monitor the environment and view changes over time. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claims 1 and 10 above, and further in view of Brady.
Regarding claim 10, Chen is silent regarding wherein the discrete sensors are fiber Bragg gratings.
However, Brady teaches a fiber sensor (abstract) including wherein the discrete sensors are fiber Bragg gratings (paragraph [0038]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Chen with the teaching of Brady by . 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 15 above, and further in view of Swanson (US 2014/0376001).
Regarding claim 17, Chen is silent regarding correcting the first and second distributed measurement data for errors arising from at least one of combining the first and second interrogating probe signals and separating the backscattered light into the first and second separated portions.
However, Swanson teaches a fiber sensor (abstract) including correcting the first and second distributed measurement data for errors arising from at least one of combining the first and second interrogating probe signals and separating the backscattered light into the first and second separated portions (paragraph [0216]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Chen with the teaching of Swanson by including correcting the first and second distributed measurement data for errors arising from at least one of combining the first and second interrogating probe signals and separating the backscattered light into the first and second separated portions in order to  have more accurate measurements. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282.  The examiner can normally be reached on Monday - Friday 7:30am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877